Citation Nr: 1621245	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  14-33 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for the postoperative residuals of seminoma of the left testicle.

2.  Entitlement to a compensable rating for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel





INTRODUCTION

The Veteran had active service from September 1951 to July 1953.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

When this case was previously before the Board in June 2015, the above-noted issues were remanded for additional development.  The case has now been returned to the Board for further appellate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  


FINDINGS OF FACT

1.  Seminoma of the left testicle was not present until more than one year following the Veteran's discharge from service and was not etiologically related to his active service.

2.  Throughout the entire rating period, the Veteran's hearing impairment has been no worse than Level II in the right ear and Level II in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the postoperative residuals of seminoma of the left testicle have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309  (2015).

2.  The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided all required notice in a February 2013 letter, prior to the August 2013 rating decision on appeal.  

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran has been afforded appropriate VA examinations to address the severity of his service-connected bilateral hearing loss in July 2013 and August 2015.  The Veteran has not asserted, and the evidence of record does not show, that his disability has increased significantly in severity since his most recent examination.  

In addition, the Veteran was afforded a VA examination in August 2015 to address the etiology of the left testicle seminoma.   The Board finds the report of the August 2015 VA medical examination is adequate for adjudication purposes, because the report reflects that in addition to examining the Veteran, the examiner reviewed the Veteran's medical history and provided a comprehensive medical opinion that is both factually based and well reasoned.  

The Veteran was also afforded an opportunity for a hearing before a Decision Review Officer or before the Board, but declined to do so.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's claims. 

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service Connection Claim

Legal Criteria

Entitlement to service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war and manifests a malignant tumor to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such as malignant tumors, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations. 38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Factual Background and Analysis

The Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Board denied service connection for the postoperative residuals of seminoma of the left testicle in a March 1970 decision based on its determination that the Veteran's enlarged inguinal ring, noted at the time of his discharge from active duty in 1953, was unrelated to his left testicle removal in 1969.  The Veteran initiated a claim to reopen his claim for service connection in November 2012.  The RO subsequently issued the rating decision under appeal, which concluded new and material evidence had not been presented to reopen the claim in August 2013.   However, in a June 2015 decision, the Board determined the Veteran had submitted new and material evidence to reopen the claim.  

In sum, the Veteran was noted to have experienced groin pain in service in January 1952.  At that time, the examiner noted a possible hernia.  Then in the course of his July 1953 separation examination, the examiner noted an enlarged left inguinal ring with impulse on cough.  He was not diagnosed with a left seminoma until many years after his discharge from active duty in 1969, and as a result of this diagnosis, underwent a left orchiectomy procedure.  The Veteran has reported that he experienced ongoing groin pain after his discharge from active duty, and until he underwent his orchiectomy procedure.  He has also reported that he was informed that testicle seminomas are slow growing cancers, and therefore, he asserts his groin pain in service may have been mis-diagnosed as a hernia or enlarged inguinal ring, but actually represented the onset of his testicular cancer.  

Pursuant to the Board's remand directive, the Veteran was afforded a comprehensive VA examination in August 2015.  The examiner thoroughly reviewed and chronicled the Veteran's complete medical history relative to the claimed disability.  The examiner carefully considered all pertinent medical facts in forming his opinion.  Specifically, the examiner acknowledged the Veteran's reports of on-going groin pain following service, as well as the buddy statement provided, which corroborated those reports.  The examiner noted, however, that there are many medical causes for groin pain.  Importantly, the examiner noted the Veteran's groin pain in service was indeed consistent with a hernia, because he reported the pain was present after heavy lifting.  The examiner noted a consistent pain quality and timing in the Veteran's post-discharge November 1953 examination, as well as more recent reports by the Veteran in August 2000.  In this respect, the examiner found the Veteran's own reports of the timing and quality of the pain to be significant.  The examiner also found important the Veteran's 1968-1969 pre-seminoma diagnosis workup records.  In these records, the Veteran reported a "painless steady swelling" of his testicle over some period of years.  The Veteran's treating physician at that time noted a "solid, painless swelling of the left testis."  The August 2015 VA examiner found the Veteran's description of his testicular seminoma to be vastly different from the painful groin condition found to have existed in service.  The Board finds the Veteran's description of his left testicle seminoma in 1968 and 1969 to be highly probative, because he was providing his physician information necessary to treat a serious medical condition.  The VA examiner then indicated that generally testicular cancer is a painless condition.  He also found the possibility that testicular cancer would remain in a low-grade state for roughly 16 years to be "very unlikely."  In support of this conclusion, the examiner cited to a medical journal addressing the "staging of testicular germ cell tumors."  The Board notes this level of scientific understanding of disease progression is very likely outside the competency of a lay person.  In addition, the examiner also found the Veteran's reports of pain following heavy lifting to be inconsistent with the type of pain that would be ordinarily experienced with testicular cancer, in the rare circumstances that pain is experienced.  Specifically, the examiner found testicular pain resulting from a seminoma will most often present as a "dull pain" that is not affected by activity.  Based on these factual and scientific findings, the August 2015 VA examiner concluded the Veteran's left testicular seminoma less likely than not originated in service or was etiologically related to service.  The Board finds the examiner's medical opinion to be of the highest probative value in this case, because the issue in question clearly requires an analysis of the Veteran's medical history, as well as scientific medical principles.  In this respect, the examiner has performed a thorough evaluation of the pertinent factual history, and very competently applied those facts to scientific knowledge of testicular cancer.  In doing so, the examiner has clearly reviewed the medical literature, and cited to several medical journals in formulating his opinion.  In addition, as the examiner found the Veteran's manifestations of testicular cancer, to include a solid painless swelling of the testicle, did not result until more than one year after discharge, the evidence does not warrant presumptive service connection for this disability.  

Based on the foregoing, the Board finds the Veteran's claim must be denied.  This follows, because the competent medical evidence of record indicates the disability most likely did not originate in service, or for many years thereafter.  The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, the Veteran is not competent to attribute his in-service groin pain to a slow growing testicular seminoma that was not diagnosed until 16 years after discharge, as this type of medical conclusion must be left to the province of a trained medical professional.  In this regard, the Board finds the Veteran's lay opinion concerning the etiology of his left testicle seminoma to be of less probative value than the medical opinion prepared by a skilled professional.  Therefore, service connection for the postoperative residuals of seminoma of the left testicle must be denied. 


Increased Rating Claim

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  

Disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average.  Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c).

"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four.  This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa.  38 C.F.R. § 4.85(d). 

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear.  The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and the column intersect.  38 C.F.R. § 4.85(e).

Provisions for evaluating exceptional patterns of hearing impairment are as follows:

(a)  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b)  When the puretone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; the numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.



Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability under appeal.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.  

By way of background, the Veteran was initially awarded service connection for bilateral hearing loss in a March 2003 rating decision, and a noncompensable evaluation was assigned.  In January 2013 the Veteran initiated an increased rating claim.  In the August 2013 rating decision on appeal, the noncompensable disability rating was continued. 

In response to his claim, the Veteran was afforded an initial VA audiological evaluation in July 2013; the examiner reviewed the evidence of record and noted the Veteran's history.  On examination, puretone thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
35
60
65
LEFT
25
25
65
60

Speech recognition was 92 percent in the right ear and 94 percent in the left ear. 

Applying the values above to Table VI results in a Level I Roman numeral designation for the right ear and Level I Roman numeral designation for the left ear.  Application of a Level I designation in both ears to Table VII results in a noncompensable rating.  The readings reported in this evaluation do not meet the requirements for evaluation as an exceptional pattern of impairment.

A second VA audiological examination was conducted in August 2015.  At that time his puretone thresholds were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
20
20
60
70
LEFT
15
10
65
60

Speech recognition was 90 percent in the right ear and 88 percent in the left ear. 

Applying the values above to Table VI results in a Level II Roman numeral designation for the right ear, and Level II Roman numeral designation for the left ear.  Application of these Roman numeral designations to Table VII again results in a noncompensable rating.  The readings reported in this evaluation also do not meet the requirements for evaluation as an exceptional pattern of impairment.

The Court has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In accordance with this decision, the August 2015 examiner stated that the Veteran cannot understand speech in the presence of background noise.    

On review of the file, it is evident the criteria for a compensable rating under Diagnostic Code 6100 are not met.  Although the audiological evaluations clearly show the Veteran has hearing loss, the hearing loss has not yet met the compensable level under the rating schedule.  Thus, a compensable rating for bilateral hearing loss is not warranted under the schedular criteria. 

Other Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.  The Board has found the Veteran to be credible.  Never the less, his statements do not show that he has greater hearing impairment than that shown on the audiological evaluations discussed above.    

Consideration has been given to assigning a staged rating, but for the reasons explained above the Board has determined that a noncompensable rating is warranted throughout the entire rating period.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether the claim should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must initially compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the Veteran's disability, hearing loss, is wholly and expressly contemplated by the schedular criteria.  Therefore, the Board has no reason to believe that the average industrial impairment from the disability would be to a compensable degree.  Accordingly, referral of this claim for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 


      (CONTINUED ON NEXT PAGE)

ORDER

Service connection for the postoperative residuals of seminoma of the left testicle is denied.

A compensable rating for bilateral hearing loss is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


